In the cases of the Applications of the Petitioner against theBroadway Railroad Co. (72 N.Y. 245, and 75 id. 335), it appeared that the petitioner had failed to begin the construction of its road, and to expend thereon ten per cent on the amount of its capital stock, within five years after filing its articles of incorporation, and it was adjudged that under the terms of the statute (Laws of 1867, ch. 775, § 1) the consequence of that default was that, at the expiration of those five years, its corporate power to exercise the right of eminent domain ceased, and any party proceeded against by it might raise that objection. The same point was adjudged in the later case of The BrooklynSteam Transit Co. v. The City of Brooklyn (78 N.Y. 524). In the present case the petitioner claims to have shown that it was not guilty of the default which was established in the former cases, but did, within the five years, begin the construction of its road, and expend thereon the amount required by the statute.
The grounds of this claim, which were for the first time presented in the present application, are as follows:
The petition alleges that the petitioner did, within five years after its organization, commence the construction of its railroad on Metropolitan avenue, in the city of Brooklyn, from a point on said avenue near Bushwick avenue, to the city line of the city of Brooklyn, and also for some distance on said avenue in the town of Newtown, Queens county; and also on Grand street, between First and Second streets, in the city of Brooklyn; but it does not allege that it has expended the required amount. The answer to the petition denies the allegation therein as to the commencement of the construction of the petitioner's road, and avers that the petitioner has not commenced *Page 72 
the construction of its road over any portion of the route described in the petition, and that it has not expended thereon ten per cent on the amount of its capital, and sets up the former adjudications in the applications against the Broadway Railroad Company, that the corporate existence and powers of the petitioners had ceased and terminated.
A referee having been appointed to take proofs, it was shown on the part of the petitioner that its certificate of incorporation was filed in the office of the Secretary of State on the 3d of February, 1869. That on the 28th of January, 1870, it entered into an agreement with Elwell  Green as trustees for the purchasers of the Metropolitan Railroad Company, whereby it consented that such trustees might construct and lay railroad tracks through a portion of the route of the petitioners, viz.: on First street from Broadway to Grand street, upon Grand street from First street to Fifth street, upon Fifth street from Grand street to North Second street, and upon North Second street and Metropolitan avenue to Middle Village. That said trustees might use, operate and maintain said tracks for their own use exclusively for ninety-five years, and to that extent possess the rights and franchises of the petitioner, except that the petitioner reserved the right to run its cars over part of said route, viz.: on First street from Broadway to Grand street, on Grand street from First street to Fifth street, and on Fifth street to North Second street, paying to the trustees $100 per annum for such use.
The trustees agreed forthwith to construct said tracks at their own expense by the first of October, 1870, and to organize, under the General Railroad Law, a corporation to be called The North Second Street and Middle Village Railroad Company, with a capital of $150,000, and to pay to the petitioner, for the rights and privileges granted by the agreement, $30,000 of the stock of said corporation, and the petitioner agreed to execute and deliver to said trustees, as soon as said track should be completed and ready for operation, a lease for ninety-five years of said trackso laid with the franchise of operating a railroad thereon, reserving to the petitioner the *Page 73 
right to run its cars on the streets as before specified during the term of the lease.
It was further proved that on the 26th of October, 1870, the petitioner executed a lease in which it was described as party of the first part, to the North Second Street and Middle Village Railroad Company, described as party of the second part, demising to the party of the second part for the term of ninety-five years the right to maintain and operate a railroad upon the tracks then laid down, or that might thereafter be laid down, by the partyof the first part, through the streets named in the contract before mentioned, together with all the rights and franchises granted by the Legislature to the party of the first part to operate a railroad upon the streets before named, with the same reservation to the petitioner which was contained in the contract, of the right to run its cars on First, Grand and Fifth streets, on payment of $100 per annum. This lease contained a covenant that the lessee would maintain the tracks in good order during the term, and the further provision that at the expiration of the term the lessee would surrender the streets named in the lease to the party of the first part, and that all tracks laid down in said streets "by the party of the second part" should belong to and be taken away by it.
The petitioner further proved that Elwell  Green, under the contract before set forth, in the year 1870, and before the execution of the lease to the Middle Village Railroad Company, built about one mile of track on Metropolitan avenue, on the line covered by the franchise of the petitioner, and extending into Queens county, and also laid down tracks on Grand street, between First and Second streets, and that, in 1870, 1871 and 1872, after the execution of the lease, the North Second Street and Middle Village Railroad Company built additional tracks on Metropolitan avenue, extending to the Lutheran cemetery, also on the line covered by the franchise of the petitioner, and by the lease before set forth.
The petitioner now contends that the construction of these tracks by Elwell  Green, and by the North Second Street and Middle Village Railroad Company, upon part of the route covered *Page 74 
by the franchise of the petitioner, was a beginning by the petitioner of the construction of its road, and a compliance with the provisions of the statute (Laws of 1867, ch. 775, § 1), and preserved the corporate existence of the petitioner.
This point was not taken, nor were the facts upon which it is based set up by the petitioner, in any of the former litigations in which the question of its corporate existence was involved and determined. Without considering the effect of the adjudications in those cases, we have, however, carefully examined this new position upon its own merits.
The prominent and controlling feature of the arrangement of which the petitioner claims the benefit, is, that it did not have for its object the construction of the road of the petitioner, but of that of another company which desired to occupy a part of the petitioner's route. The object of obtaining the contract and lease in question appears from the evidence to have been to enable the parties interested in building the North Second Street and Middle Village road, to complete it, and to quiet disputes which had arisen in relation to the right of way on the route they designed to occupy. The tracks, when built, were not to belong to the petitioner, or to be operated by it, nor were they to be built at the expense of the petitioner, but on the contrary, they were to be built at the expense of the contracting parties, and the contract expressly provided that they might use, operate and maintain said tracks for their own use exclusively. The petitioner was to receive as a compensation for permitting them to be built, and for the surrender or transfer of part of its franchise, $30,000 of the stock of the company to be incorporated by the contracting parties. Passing the very serious question of the legality of this division of the petitioner's franchise, and of the general nature of the arrangement, it cannot be construed into such a user by the petitioner of the franchise obtained by it, as is contemplated by the statute.
If such an arrangement as this should be sustained, and held to be a compliance with the statute, companies might be formed under the General Railroad Law for the construction of roads, covering the most extensive routes, and, without spending *Page 75 
a dollar in the construction of their roads, they might maintain their corporate existence by retailing out to other companies the privilege of laying tracks over such parts of their routes as such other companies might from time to time desire to use.
For the purpose of obviating this very serious objection, the petitioner's counsel has ingeniously referred to certain minor features of the arrangement. The contract and lease provide that the petitioner may run cars on the tracks to be laid by the contracting parties for the distance of a few blocks. But even this use is to be paid for by the petitioner to the contractors and lessees, at the rate of $100 per annum, and it appears that, as matter of fact, but a single block of the track which the petitioner was thus permitted to use has been constructed, and the expense of such construction was about $210.
More reliance seems to be placed upon the argument that in law the petitioner owns the tracks occupied by the lessee, and in support of this argument reference is made to the language of the lease, which demised to the party of the second part the tracks then laid down, or that might thereafter be laid down, by the party of the first part (who is the lessor) through the streets named in the contract, and confines the right of property of the lessee in the tracks, and its right to remove the same, at the end of the term, to the tracks laid down by the party of thesecond part; and in this connection reference is made to the fact, that in the contract with Elwell  Green, no right was reserved to them to remove the tracks to be laid by them. It is therefore argued that those tracks were laid down for, and belonged to, the petitioner, and that its title to them was recognized by the lessee by taking a lease thereof, and therefore the work done by Elwell  Green inures to the benefit of the petitioner.
Without considering the question whether the language of the lease was or was not the result of inadvertence, or whether the intention of the parties, as gathered from all the instruments, was that the lessee should have no property in or right to remove the tracks laid by Elwell  Green; and assuming *Page 76 
the interpretation claimed by the counsel for the petitioner to be correct, it does not aid his case. It was clearly proved that all the track laid, after the execution of the lease, was laid by the lessee, and that the amount expended in construction by Elwell  Green, before the execution of the lease, did not exceed $5,200. The requirement of the statute is, not merely that the company shall, within five years from the filing of its certificate of incorporation, begin the construction of its road, but that it shall within that time expend thereon ten per cent on the amount of its capital stock. The amount of the capital stock of the petitioner was originally fixed at $150,000, and increased in 1871 or 1872 to $300,000. An expenditure of $30,000 within five years was consequently necessary to preserve its existence. The entire amount of money expended by the petitioner for all purposes, up to June 1, 1877, was shown to be $9,016.34, consisting of legal expenses, office expenses, books, printing, engineer's and land damages; these last two items amounting together to only $1,225. Giving the petitioner the benefit of the expenditures by Elwell  Green, and of all expenditures by the petitioner for all purposes, the total would amount to less than $15,000; but of that amount less than half could be regarded as expended in construction. On no hypothesis can it be contended that the amount required by the statute has been expended by the petitioner. The expenditures incurred by the lessee clearly cannot inure to the petitioner's benefit; for, beyond all question, the tracks laid by the lessee belonged to it and were for its exclusive use, and the petitioner in no manner contributed to, or was benefited by, such expenditures. It received $30,000 in stock for the lease, and had no substantial interest in the demised premises, unless it be as a stockholder of the North Second Street and Middle Village Railroad Company, and reversioner of the right of way, stripped of the superstructure.
In thus discussing the effect of the arrangement actually made, upon the questions at issue on this application, we must not be understood as intimating any opinion of its validity, but simply as holding that on no hypothesis can the facts now *Page 77 
shown relieve the petitioner from the effect of our former decisions.
The order should be affirmed, with costs.
All concur.
Order affirmed.